

EXHIBIT 10.12.1.
COMMITMENT INCREASE SUPPLEMENT


COMMITMENT INCREASE SUPPLEMENT, dated as of September 30, 2014, to the Four-Year
Credit Agreement, dated as of April 1, 2011, as amended, supplemented or
otherwise modified from time to time (the "Credit Agreement"), among MONSANTO
COMPANY, a Delaware corporation (the "Borrower"), the Foreign Subsidiary
Borrowers from time to time parties thereto, the several banks and other
financial institutions or entities from time to time parties thereto (the
"Lenders") and JPMORGAN CHASE BANK, N.A., as administrative agent (the
"Administrative Agent"). Terms defined in the Credit Agreement shall have their
defined meanings when used herein.


WITNESSETH:


WHEREAS, the Credit Agreement provides in Section 2.20 thereof that, at the
request of the Borrower, any Lender may agree to increase its Commitment under
the Credit Agreement by executing and delivering to the Administrative Agent
written confirmation of such agreement; and


WHEREAS, each of the undersigned Lenders now desires to increase its Commitment
under the Credit Agreement;


NOW, THEREFORE, each of the undersigned hereby agrees as follows:


1.The Increase Date is September 30, 2014.


2.The aggregate Commitment Increase is $500,000,000.


3.Each of the undersigned Lenders agrees that its Commitment shall be increased
as specified on Annex A hereto effective as of the Increase Date. The allocation
of the Commitment Increase among the Lenders has been made as agreed between the
Borrower and the Administrative Agent (not exceeding the Designated Increase
specified by any Lender), as provided in Section 2.20(b) of the Credit
Agreement.


4.The Termination Date shall continue to be April 1, 2016, unless subsequently
increased pursuant to Section 2.21 of the Credit Agreement.


5.The Borrower hereby represents and warrants that (i) the representations and
warranties contained in Section 4.01 of the Credit Agreement (except the
representations and warranties set forth in subsection (e) and (f)(i)) are true
and correct as of the date hereof and (ii) no event has occurred and is
continuing, or would result from the Commitment Increase contemplated hereby,
that constitutes a Default.


6.This Commitment Increase Supplement shall become effective upon the receipt of
the following, each in form and substance reasonably satisfactory to the
Administrative Agent: (i) certified copies of resolutions of the board of
directors of the Borrower or a committee of such board, or by a duly authorized
officer of the Borrower, approving this Commitment Increase and the
corresponding modifications to the Credit Agreement, (ii) an opinion of counsel
for the Borrower, (iii) this Commitment Increase Supplement, duly executed by
each of the parties hereto, (iv) confirmation that (a) there are no Revolving
Credit Advances or Letters of Credit outstanding on the Increased Date and (b)
all interest and fees due and payable prior to the Increase Date have been paid
and (v) any other documents or instruments reasonably requested by the
Administrative Agent in connection with this Commitment Increase.




1



--------------------------------------------------------------------------------



7.From the Increase Date until the Termination Date, all Revolving Credit
Advances shall be made in accordance with the aggregate Commitments of the
Lenders after giving effect to the Commitment Increase.


8.Pursuant to Section 2.20(e), the Administrative Agent and the Borrower hereby
agree that this Commitment Increase Supplement shall supplement the Credit
Agreement (and be deemed to be part of the Credit Agreement for all purposes
under the Credit Agreement) and the provisions of Sections 9.03, 9.04, 9.08,
9.09, 9.10, 9.11 and 9.13 shall apply to this Commitment Increase Supplement to
the same extent as though this Commitment Increase Supplement were the Credit
Agreement.


9.The execution, delivery and effectiveness of this Commitment Increase
Supplement shall not, except as expressly provided herein, operate as a waiver
of any right, power or remedy of any Lender or the Administrative Agent under
any of the Loan Documents, nor constitute a waiver of any provision of any of
the Loan Documents. The Credit Agreement and each of the other Loan Documents,
as modified by this Commitment Increase Supplement, are and shall continue to be
in full force and effect and are hereby in all respects ratified and confirmed.




[Remainder of page left blank intentionally.]






























































2



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has caused this Commitment Increase
Supplement to be executed and delivered by a duly authorized officer on the date
first above written.




BANK OF AMERICA, NA., as a Lender




By:  /s/ DARREN BIELAWSKI
Name: Darren Bielawski
Title: Vice President
THE ROYAL BANK OF SCOTLAND plc, as a Lender


By:  /s/ WILLIAM MCGINTY
Name: William McGinty
Title: Director
CITIBANK, N.A., as a Lender


By:  /s/ MICHAEL VONDRISKA
Name: Michael Vondriska
Title: Vice President


COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., "RABOBANK NEDERLAND" NEW
YORK BRANCH, as a Lender


By:  /s/ JOHN L. CHURCH
Name: John L. Church
Title: Managing Director
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender


By:  /s/ MARK S. CAMPBELL
Name: Mark S. Campbell
Authorized Signatory


By:  /s/ JEFF BLISS
Name: Jeff Bliss
Title: Vice President


BARCLAYS BANK PLC, as a Lender


By:  /s/ VANESSA A. KURBATSKIY
Name: Vanessa A. Kurbatskiy
Title: Vice President
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender


By:  /s/ MIKE MCINTYRE
Name: Mike McIntyre
Title: Director
GOLDMAN SACHS BANK USA, as a Lender


By:  /s/ REBECCA KRATZ
Name: Rebecca Kratz
Title: Authorized Signatory




By:  /s/ AARON SANSONE
Name: Aaron Sansone
Title: Vice President
MORGAN STANLEY BANK, N.A., as a Lender


By:  /s/ MICHAEL KING
Name: Michael King
Title: Authorized Signatory
MIZUHO BANK (USA), as a Lender


By:  /s/ DAVID LIM
Name: David Lim
Title: Senior Vice President







3



--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By:  /s/ PETER KIEDROWSKI
Name: Peter Kiedrowski
Title: Director
STANDARD CHARTERED BANK, as a Lender


By:  /s/ STEVEN ALOUPIS
Name: Steven Aloupis
Title: Managing Director
BANCO SANTANDER, SA., NEW YORK BRANCH as a Lender


By: /s/ RITA WALZ-CUCCIOLI
Name: Rita Walz-Cuccioli
Title: Executive Director
By:  /s/ HSING H. HUANG
Name: Hsing H. Huang
Title: Associate Director


By:  /s/ TERENCE CORCORAN
Name: Terence Corcoran
Title: Senior Vice President
UNICREDIT BANK AG, New York Branch,
as a Lender


By: /s/ JEFFREY B. FERRIS
Name: Jeffrey B. Ferris
Title: Director
THE BANK OF NEW YORK MELLON, as a Lender


By:  /s/ WILLIAM M. FEATHERS
Name: William M. Feathers
Title: Vice President


By:  /s/ KEN HAMILTON
Name: Ken Hamilton
Title: Manager Director
FIFTH THIRD BANK, as a Lender


By:  /s/ MARK STAPLETON
Name: Mark Stapleton
Title: Vice President


COBANK, ACB, as a Lender


By:  /s/ KYLE WEAVER
Name: Kyle Weaver
Title: Vice President
THE NORTHERN TRUST COMPANY, as a Lender


By:  /s/ JAMES SHANEL
Name: James Shanel
Title: Vice President


MONSANTO COMPANY


By:  /s/ TOM D. HARTLEY
Name: Tom D. Hartley
Title: Vice President and Treasurer
SOCIETE GENERALE, as a Lender


By:  /s/ DIEGO MEDINA
Name: Diego Medina
Title: Director
JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender


By:  /s/ PETER S. PREDUN
Name: Peter S. Predun
Title: Executive Director







4



--------------------------------------------------------------------------------



Annex A
Commitment Increase
Lender
Existing Commitment
Amount of Commitment Increase
New Total Commitment
JPMorgan Chase Bank, N.A.
$180,000,000
$45,000,000
$225,000,000
Bank of America, N.A.
$180,000,000
$45,000,000
$225,000,000
Citibank, N.A.
$180,000,000
$45,000,000
$225,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$139,000,000
$34,750,000
$173,750,000
Barc1ays Bank PLC
$139,000,000
$34,750,000
$173,750,000
Goldman Sachs Bank USA
$139,000,000
$34,750,000
$173,750,000
Morgan Stanley Bank, N.A.
$139,000,000
$34,750,000
$173,750,000
The Royal Bank of Scotland plc
$139,000,000
$34,750,000
$173,750,000
Coöperatieve Centrale Raiffeisen-boerenleenbank B.A., "Rabobank Nederland", New
York Branch
$85,000,000
$21,250,000
$106,250,000
Credit Agricole Corporate and Investment Bank
$85,000,000
$21,250,000
$106,250,000
Mizuho Bank (USA)
$85,000,000
$21,250,000
$106,250,000
Wells Fargo Bank, National Association
$85,000,000
$21,250,000
$106,250,000
Banco Santander, SA, New York Branch
$55,000,000
$13,750,000
$68,750,000
The Bank of New York Mellon
$55,000,000
$13,750,000
$68,750,000
Fifth Third Bank
$55,000,000
$13,750,000
$68,750,000
The Northern Trust Company
$55,000,000
$13,750,000
$68,750,000
Societe Generale
$55,000,000
$13,750,000
$68,750,000
Standard Chartered Bank
$55,000,000
$13,750,000
$68,750,000
UniCredit Bank AG, New York Branch
$55,000,000
$13,750,000
$68,750,000
CoBank, ACB
$40,000,000
$10,000,000
$50,000,000
TOTAL
$2,000,000,000
$500,000,000
$2,500,000,000






